               Case 3:18-cv-00274-SRU Document 74 Filed 11/19/18 Page 1 of 2




                                     THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF CONNECTICUT


LASHAWN ROBINSON, et al.,

             Plaintiffs,

v.                                                              No. 3:18-cv-00274 (SRU)

DIANNA WENTZELL, et al.,

             Defendants.

v.

ELIZABETH HORTON SHEFF, et al.,

             Defendants-Intervenors.


      DEFENDANT CRAIG STALLINGS’S RESPONSE TO COURT’S REQUEST FOR
       SUPPLEMENTAL BRIEFING ON THE ISSUE OF PLAINTIFFS’ STANDING


             In its October 29, 2018 Order, the Court offered the parties the opportunity to brief the

issue of the Plaintiffs’ standing in this matter. Order, ECF No. 73. Defendant Craig Stallings,

named in his official capacity as Chairperson of the Hartford Board of Education (hereinafter,

the “Hartford Board”), having never raised the issue of standing in prior briefs, respectfully

declines to do so here. Instead, and assuming, arguendo, that the Plaintiffs have standing, the

Hartford Board reasserts its position that Plaintiffs have failed to state a plausible claim for relief

against the Hartford Board and respectfully requests that the Court grant its Motion for Judgment

on the Pleadings. Motion, ECF No. 56.



DATED: November 19, 2018




\\DC - 752988/000001 - 12537432 v1
               Case 3:18-cv-00274-SRU Document 74 Filed 11/19/18 Page 2 of 2




                                              Respectfully submitted,

                                              CRAIG STALLINGS,

                                              By his attorneys,

                                              /s/ Natashia Tidwell
                                              Maree F. Sneed (admitted pro hac vice)
                                              Natashia Tidwell (admitted pro hac vice)
                                              Hogan Lovells US LLP
                                              Columbia Square
                                              555 Thirteenth Street, NW
                                              Washington, D.C. 20004
                                              (202) 637-5600
                                              (202) 637-5910 (fax)
                                              maree.sneed@hoganlovells.com
                                              natashia.tidwell@hoganlovells.com


                                              /s/ Howard G. Rifkin
                                              Howard G. Rifkin (Federal Bar No. ct29978)
                                              Corporation Counsel
                                              Julia V. Wilde (Federal Bar No. ct30163)
                                              Assistant Corporation Counsel
                                              550 Main Street, Suite 210
                                              Hartford, CT 06103
                                              (860) 757-9700
                                              (860) 722-8114 (fax)
                                              howard.rifkin@hartford.gov
                                              julia.wilde@hartford.gov




                                     CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on November 19, 2018.
                                              /s/ Natashia Tidwell
                                              Natashia Tidwell




                                                 2
\\DC - 752988/000001 - 12537432 v1
